tcmemo_2010_11 united_states tax_court john douglas thomas petitioner v commissioner of internal revenue respondent docket no filed date john douglas thomas pro_se heather d horton for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issues for decision are whether petitioner is entitled to a dependency_exemption deduction and a child_tax_credit for his daughter s_r t unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in arizona when the petition was filed petitioner married karen j thomas ms thomas in they had a daughter s_r t on date the arizona superior court maricopa county entered a decree of dissolution of marriage decree dissolving petitioner and ms thomas’ marriage petitioner and ms thomas signed the decree the decree does not contain petitioner’s or ms thomas’ social_security_number or the date that she signed it the decree awarded ms thomas custody of s_r t it awarded petitioner up to days summer visitation and reasonable visitation during his visits to s_r t ’s state of residence the decree required petitioner to pay child_support of dollar_figure per month through the arizona superior court maricopa county it is the policy of the court to refer to a minor by her initials see rule a further it required petitioner and ms thomas to alternate claiming the dependency_exemption deduction and the child_tax_credit ms thomas was entitled to claim the dependency_exemption deduction and the child_tax_credit for and every odd year thereafter petitioner was entitled to claim the dependency_exemption deduction and the child_tax_credit in even years provided he was current in his payment of total child_support for the current calendar_year by december under the decree if petitioner was current on his child_support_obligations then ms thomas was required to execute all necessary forms to allow petitioner to claim the dependency_exemption deduction and the child_tax_credit during petitioner lived in arizona and was current in his child_support_obligations s_r t wa sec_15 years old and lived with ms thomas in ohio a certified_public_accountant c p a prepared petitioner’s form_1040 u s individual_income_tax_return for the c p a advised petitioner that respondent rejected his electronically filed form_1040 because someone else had already claimed s_r t as a dependent after inquiry petitioner learned that ms thomas had claimed s_r t as a dependent thereafter the c p a filed a paper form_1040 for petitioner claiming the dependency_exemption deduction and the child_tax_credit for s_r t petitioner did not attach form_8332 release of claim to exemption for child of divorced or separated parents instead he attached a copy of the decree opinion petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue i dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet the following four requirements relationship --the individual dependent is a child of the taxpayer descendant of a child of the taxpayer a brother sister stepbrother or stepsister of the taxpayer or a descendant of any such relative sec_152 residence --the individual has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 age --the individual must not yet have attained the age of or the individual is a student who has not yet attained the age of sec_152 a support --the individual has not provided over one-half of such individual’s own support sec_152 during s_r t resided with ms thomas in ohio thus s_r t did not have the same principal_place_of_abode as petitioner for more than one-half of the taxable_year and she is not petitioner’s qualifying_child under sec_152 see sec_152 a qualifying_relative must meet the following four requirements relationship --the individual dependent is the taxpayer’s child a descendant of the taxpayer’s child the taxpayer’s brother sister stepbrother or stepsister the taxpayer’s father or mother or an ancestor of either the taxpayer’s stepfather or stepmother a son or daughter of the taxpayer’s brother or sister a brother or sister of the taxpayer’s father or mother a son-in-law daughter-in-law father-in-law mother-in-law brother-in-law or the parties have also stipulated that petitioner was the noncustodial_parent sister-in-law or an individual other than an individual who at any time during the taxable_year was the taxpayer’s spouse determined without regard to sec_7703 who has the same principal_place_of_abode as the taxpayer and is a member of the taxpayer’s household during the taxable_year sec_152 gross_income --the individual’s gross_income for the taxable_year is less than the exemption_amount dollar_figure for sec_152 support --the taxpayer provides over one-half of the individual’s support for the taxable_year sec_152 not a qualifying_child --the individual is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 petitioner did not substantiate the amount of s_r t ’s support from all sources in in addition petitioner has not established that s_r t was not a qualifying_child of any other taxpayer for eg ms thomas see sec_152 s_r t therefore is not petitioner’s qualifying_relative under sec_152 sec_152 however provides a special rule applicable to divorced parents where a noncustodial_parent may be entitled to claim a dependency_exemption deduction for the child notwithstanding the residency requirement of sec_152 the support requirement of sec_152 or the so called tie-breaking rule_of sec_152 the following requirements must be met in order for the child to be treated as the noncustodial parent’s qualifying_child or qualifying_relative support --the child receives over one-half of the child’s support during the calendar_year from the child’s parents sec_152 parents --the parents are divorced or legally_separated under a decree of divorce or separate_maintenance are separated under a written_separation_agreement or live apart at all times during the last months of the calendar_year sec_152 custody --the child is in the custody of one or both parents for more than one-half of the calendar_year sec_152 custodial_parent releases claim to exemption --the custodial_parent signs a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent for the taxable_year sec_152 noncustodial_parent attaches release to return --the noncustodial_parent attaches the written declaration to the noncustodial parent’s return for the taxable_year sec_152 the written declaration may be made on a form_8332 or a document that conforms to its substance 114_tc_184 citing sec_1_152-4t a q a-3 temporary income_tax regs fed reg date affd on other grounds sub nom 293_f3d_1208 10th cir in order for a document to qualify as a statement conforming to the substance of form_8332 it must contain substantially the same information required by form_8332 id pincite form_8332 requires a taxpayer to furnish the children’s names and the years for which exemption claims are released the custodial parent’s signature and the date thereof the custodial parent’s social_security_number and the noncustodial parent’s name and social_security_number id pincite petitioner did not attach form_8332 to his paper form_1040 instead he attached a copy of the decree under the decree petitioner’s entitlement to the dependency_exemption deduction was conditioned on his payment of the total child_support for the year the decree therefore does not conform to the substance of form_8332 or satisfy the requirements of sec_152 see boltinghouse v commissioner tcmemo_2003_134 only a release that is unconditional conforms to the substance of form_8332 and meets the requirements of sec_152 in addition the decree does not contain petitioner’s or ms thomas’ social_security_number or the date of her signature see miller v commissioner supra pincite order did not contain custodial parent’s signature or social_security_number thus it did not substantially conform to form white v commissioner tcmemo_1996_438 letter failed to state the years released and did not contain the parents’ social_security numbers thus it did not substantially conform to form accordingly the court finds that s_r t is not treated as petitioner’s qualifying_child or qualifying_relative under sec_152 and therefore he is not entitled to the dependency_exemption deduction for her ii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because s_r t is not petitioner’s qualifying_child under sec_152 nor treated as such under sec_152 he is not entitled to the child_tax_credit for her we are not unsympathetic to petitioner’s position we also realize that the statutory requirements may seem to work harsh results to taxpayers such as petitioner who are current in their child_support_obligations and who are entitled to claim the dependency_exemption deductions or child tax_credits under the terms of a divorce decree however we are bound by the language of the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 to reflect the foregoing decision will be entered for respondent
